ON REHEARING.
Per Curiam.
After the decision of this case, we were of opinion that perhaps we should have exercised the discretion given us by section 441, Code of Civil Procedure, 1887, by granting a new trial, instead of ordering judgment. (Schroeder v. Insurance Co., 60 Cal. 468; Ehrichs v. De Mill, 75 N. Y. 370, 376; Thomas v. Insurance Co., 99 N. Y. 225; Guernsey v. Miller, 80 N. Y. 181.) We therefore, on our own motion, ordered a rehearing, but upon the rehearing it appeared that the time for the same, under the rules, had expired; that the remittitur had been sent to the district court, and judgment thereon entered in accordance therewith.
After a remittitur is issued, and the time for rehearing expires, and judgment is entered in the district court in pursuance to the judgment of this court, and it appears that there has been no fraud, imposition, mistake or inadvertence in issuing the remittitur, we are not sufficiently satisfied that we still have jurisdiction of the case to justify us in now rehearing the appeal. (Mining Company v. Holter, 1 Mont. 429; Blanc v. Bowman, 22 Cal. 24; Rowland v. Kreyenhagen, 24 Cal. 52; People v. McDermott, 97 Cal. 247; People v. Village of Nelliston, 79 N. Y. 638; Hazard v. Cole, 1 Idaho 305; Delaplaine v. Bergen, 7 Hill, 591; Latson v. Wallace, 9 How. Prac. 334; Hayne on New Trial and App., § 293.)
The original judgment of this court must remain.